Title: From George Washington to Major General William Howe, 30 January 1776
From: Washington, George
To: Howe, William



Sir,
Cambridge 30 January 1776

I have a Command from the Honble Continental Congress to propose an Exchange of Governor Skene for Mr James Lovel & Family—If the Proposition is agreeable, you will please to signifie as much to me, & Mr Lovel that he may prepare for his Removal, whilst I cause Mr Skene to be brought to this place. I am Sir Your mo[st] humble s[ervan]t

(signed) George Washington

